Title: To George Washington from Major General Philip Schuyler, 10 June 1777
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany June 10th 1777

Last evening two Canadians who had been sent into Canada returned from thence, they Left it the 24th of may having remained three days at St Dennis, the Intelligence they bring is Contained in the Inclosed paper which after perusal Your Excellency will Please to Transmit to Congress.
I cannot believe that there are so many Troops in Canada as they report, nor do I believe that General Borgoine was there on the 10th Of may, Colo. McLean I believe to be at New York; If it be true that two Regiments moved from St Dennis and St Charles Towards the Little river, which I understand is 18 Leagues below Montreal, and that two others were preparing to move from St Ours to Quebec, it is Probable that they and more will Leave Canada to reinforce General Howe, this would seem Certain if Borgoine was really arrived and had brought no Reinforcements.
Four Canadiens are daily expected In, who will Probably bring me Intelligence some thing more to be depended upon. I am Dear Sir respectfully Your Excellencys Most Obedient Humble Servant

Ph: Schuyler

